         Case 5:19-cv-01201-GLS-ATB Document 1 Filed 09/26/19 Page 1 of 43



IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF NEW YORK
___________________________________________
UNITED STATES OF AMERICA,                                                5:19-CV-1201 (GLS/ATB)
                                                              Civil No.:_____________


                                Plaintiff                     COMPLAINT-Action to Foreclose
                                                              A Mortgage

-v-

Christine Whipple
59 County Route 45
Parish, NY 13131

County of Oswego, Department of Social Services
100 Spring St.
Mexico, NY 13114



John Doe, Mary Roe, and XYZ Corporation
.59 County Route 45
Parish, NY 13131
___________________________________________

         The United States of America, a Sovereign, by Pincus Law Group, PLLC, Attorneys for

the plaintiff, complains and alleges as follows:

      1. This Court has jurisdiction under the provisions of Title 28, United States Code, Section

1345.

      2. On or about December 2, 2011 at the request of Defendant, Christine Whipple

(hereinafter “Defendant”), the Plaintiff, the United States of America, acting through the Rural

Housing Service or successor agency, United States Department of Agriculture, (hereinafter

“Plaintiff”), did lend to the Defendant, the sum of $120,800.00, which sum the Defendant did

undertake and promise to repay, with interest at 3.2500% in specified monthly installments.
       Case 5:19-cv-01201-GLS-ATB Document 1 Filed 09/26/19 Page 2 of 43



        3. As evidence of the indebtedness, the Defendant did execute and deliver to the

Plaintiff a Promissory Note dated 12/2/11, a true copy of which is attached as Exhibit “A”.

        4.      In order to secure the payment of the indebtedness, the Defendant did execute,

acknowledge, and deliver to the Plaintiff, a real property mortgage dated 12/2/11, a true copy of

which is attached as Exhibit “B”. The real property that is security for the mortgage is

commonly known as 59 County Route 45, Parish, NY 13131 located in Oswego County, New

York and more particularly described as set forth in the legal description attached to Exhibit “B”,

and is also known as Parcel ID/Tax Account # 208.01-08.04.01.

        5.      The mortgage was duly recorded in the Oswego County Clerk’s Office on or

about Dec. 5, 2011 at Instrument No. R-2011-011751.

        6.      Plaintiff is the owner and holder of the Promissory Note and Mortgage.

        7.      The Defendant has breached and violated the provisions of the Promissory Note

and Mortgage in that they did neglect and fail to pay the installments of principal and interest

when due beginning with the June 26, 2018 payment, despite due demand therefore and by

failing to make payment of real property taxes when due, thus making it necessary for the

plaintiff to pay the same to protect its interest.

        8.      By reason of the defaults described herein, plaintiff has elected to declare the

entire sums secured by the mortgage to be due and payable.

        9.      There is now justly due and payable to the plaintiff, as of Sept. 12, 2019, on the

Promissory Note and Mortgage the following sums:

                Unpaid Principal          $104,185.49

                Unpaid Interest             $4,332.24

                Subsidy to Be Recaptured $9,939.60
       Case 5:19-cv-01201-GLS-ATB Document 1 Filed 09/26/19 Page 3 of 43



                 Escrow                      $1,766.23

                 Late Charges                $39.80

                 Other Fees                  $2,734.19

                 TOTAL:                      $122,997.55

, together with interest at the rate of 3.250% per annum on principal and all advances from

9/13/19.

10.     Upon information and belief, plaintiff may be compelled to make additional advances for

payment of taxes, hazard insurance water and sewer charges, or other municipal assessments

maintenance, in order that it may protect and preserve security, but the nature and amount

thereof is unknown to plaintiff at this time. Nevertheless, plaintiff seeks recovery thereof and

therefore, together with interest thereon.

11.    No other action or proceeding has been brought at law or otherwise for the recovery of

said sums secured by the Promissory Note and Mortgage, or any part thereof.

12.    The Defendant, besides Christine Whipple, named in the caption of the Complaint, as set

forth in Exhibits “C”, have or may claim to have some interest in or lien upon the mortgaged

premises or some part thereof, which interest or lien, if any accrued subsequently to the lien of

the United States mortgage and is subsequent thereto.

13.        That the plaintiff has complied with the notice provisions of the New York State

RPAPL Section 1304. A copy of the required notice is attached hereto as Exhibit “D”. 14.

Upon information and belief, the provisions of Banking Law Section 595-a, and any rules and

regulations promulgated thereunder, and Banking law Sections 6-1 and 6-m and RPAPL section

1302(1) are not applicable to the mortgage loan that is the subject of this proceeding.
         Case 5:19-cv-01201-GLS-ATB Document 1 Filed 09/26/19 Page 4 of 43



14.      At the time this proceeding was commenced, the plaintiff has complied with the

provisions of New York State RPAPL Section 1306 regarding filing with the Superintendent of

the New York State Banking Department. A copy of the required filing is attached hereto as

Exhibit “E”.

15.        The true names of the defendants John Doe, Mary Roe and XYZ Corporation are

unknown to the United States, those names being fictitious, but intending to designate tenants,

occupants or other persons, if any, having or claiming any estate or interest in possession upon

the premises or any portion thereof.

WHEREFORE, plaintiff demands judgment:

      (a) That the defendants, or either or any of them, subsequent to the filing of the Notice of

         Pendency of this action, and every person whose conveyance or encumbrance is

         subsequently recorded, be forever barred and foreclosed of all right, claim, lien and

         equity of redemption in the mortgaged premises;

      (b) That the premises may be decreed to be sold according to law;

      (c) That the amount due to the plaintiff on the promissory note and mortgage may be

         adjudged;

      (d) That the moneys arising from the sale may be brought into Court;

      (e) That the plaintiff may be paid the amount adjudged to be due to the plaintiff with interest

         thereon to the time of such payment, together with the costs and expenses of this action

         and the expenses of the sale, so far as the amount of such money properly applicable

         thereto will pay the same;
      Case 5:19-cv-01201-GLS-ATB Document 1 Filed 09/26/19 Page 5 of 43




   (f) And that the plaintiff may have such other and further relief as may be just and equitable.

   Dated: Uniondale, New York, Sept. 26, 2019
   /s/ Nicole B. LaBletta
______________________
   Nicole B. LaBletta,Esq.
   Pincus Law Group, PLLC
   425 RXR Plaza
   Uniondale, NY 11556
   (516) 699-8902 (phone)
   (516) 279-6990 (fax)
   nlabletta@pincuslaw.com
Case 5:19-cv-01201-GLS-ATB Document 1 Filed 09/26/19 Page 6 of 43




                 EXHIBIT A
Case 5:19-cv-01201-GLS-ATB Document 1 Filed 09/26/19 Page 7 of 43
Case 5:19-cv-01201-GLS-ATB Document 1 Filed 09/26/19 Page 8 of 43
Case 5:19-cv-01201-GLS-ATB Document 1 Filed 09/26/19 Page 9 of 43
Case 5:19-cv-01201-GLS-ATB Document 1 Filed 09/26/19 Page 10 of 43




                  EXHIBIT B
Case 5:19-cv-01201-GLS-ATB Document 1 Filed 09/26/19 Page 11 of 43
Case 5:19-cv-01201-GLS-ATB Document 1 Filed 09/26/19 Page 12 of 43
Case 5:19-cv-01201-GLS-ATB Document 1 Filed 09/26/19 Page 13 of 43
Case 5:19-cv-01201-GLS-ATB Document 1 Filed 09/26/19 Page 14 of 43
Case 5:19-cv-01201-GLS-ATB Document 1 Filed 09/26/19 Page 15 of 43
Case 5:19-cv-01201-GLS-ATB Document 1 Filed 09/26/19 Page 16 of 43
Case 5:19-cv-01201-GLS-ATB Document 1 Filed 09/26/19 Page 17 of 43
Case 5:19-cv-01201-GLS-ATB Document 1 Filed 09/26/19 Page 18 of 43
Case 5:19-cv-01201-GLS-ATB Document 1 Filed 09/26/19 Page 19 of 43
Case 5:19-cv-01201-GLS-ATB Document 1 Filed 09/26/19 Page 20 of 43




                  EXHIBIT C
Case 5:19-cv-01201-GLS-ATB Document 1 Filed 09/26/19 Page 21 of 43
Case 5:19-cv-01201-GLS-ATB Document 1 Filed 09/26/19 Page 22 of 43
Case 5:19-cv-01201-GLS-ATB Document 1 Filed 09/26/19 Page 23 of 43
Case 5:19-cv-01201-GLS-ATB Document 1 Filed 09/26/19 Page 24 of 43
Case 5:19-cv-01201-GLS-ATB Document 1 Filed 09/26/19 Page 25 of 43




                        EXHIBIT D
Case 5:19-cv-01201-GLS-ATB Document 1 Filed 09/26/19 Page 26 of 43
Case 5:19-cv-01201-GLS-ATB Document 1 Filed 09/26/19 Page 27 of 43
Case 5:19-cv-01201-GLS-ATB Document 1 Filed 09/26/19 Page 28 of 43
Case 5:19-cv-01201-GLS-ATB Document 1 Filed 09/26/19 Page 29 of 43
Case 5:19-cv-01201-GLS-ATB Document 1 Filed 09/26/19 Page 30 of 43
Case 5:19-cv-01201-GLS-ATB Document 1 Filed 09/26/19 Page 31 of 43
Case 5:19-cv-01201-GLS-ATB Document 1 Filed 09/26/19 Page 32 of 43
Case 5:19-cv-01201-GLS-ATB Document 1 Filed 09/26/19 Page 33 of 43
Case 5:19-cv-01201-GLS-ATB Document 1 Filed 09/26/19 Page 34 of 43
Case 5:19-cv-01201-GLS-ATB Document 1 Filed 09/26/19 Page 35 of 43
Case 5:19-cv-01201-GLS-ATB Document 1 Filed 09/26/19 Page 36 of 43
Case 5:19-cv-01201-GLS-ATB Document 1 Filed 09/26/19 Page 37 of 43
Case 5:19-cv-01201-GLS-ATB Document 1 Filed 09/26/19 Page 38 of 43
Case 5:19-cv-01201-GLS-ATB Document 1 Filed 09/26/19 Page 39 of 43
Case 5:19-cv-01201-GLS-ATB Document 1 Filed 09/26/19 Page 40 of 43
Case 5:19-cv-01201-GLS-ATB Document 1 Filed 09/26/19 Page 41 of 43
Case 5:19-cv-01201-GLS-ATB Document 1 Filed 09/26/19 Page 42 of 43




                              EXHIBIT E
        Case 5:19-cv-01201-GLS-ATB Document 1 Filed 09/26/19 Page 43 of 43




                                     New York State Department of Financial Services
                                       One State Street Plaza, New York, NY 10004

                                                   Proof of Filing Statement
To Whom It May Concern:

Section 1306 of the Real Property Actions and Proceedings Law (RPAPL) requires lenders, assignees or mortgage loan servicers
servicing loans on 1-to-4 family residential properties in New York State to file certain information with the Superintendent of
the Department Financial Services within three days after the mailing of a 90-Day Pre-Foreclosure Notice.

The information below pertains to a filing submitted to the Department of Financial Services as required in Section 1306 of
RPAPL. The information is presented as filed by the lender, assignee or mortgage loan servicer.

Filer Information:
Name                        : USDA Rural Development
Address                     : 441 South Salina St., Suite 357
                              Syracuse NY 13202
Filing Information:
Tracking Number             : NYS5004770
Mailing Date Step 1         : 27-JUN-19 12.00.00.000 AM
Mailing Date Step 2         :
Judgment Date Step 3        :
Filing Date Step 1          : 01-JUL-19 03.30.34.000 PM
Filing Date Step 1 Orig     : 01-JUL-19 03.29.24.000 PM
Filing Date Step 2          :
Filing Date Step 3          :
Owner Occupd at Jdgmnt      :
Property Type               : 1 to 4 Family Home
Property Address            : 59 County Route 45 Parish
                              NY 13131
County                      : Oswego
Date of Original Loan       : 02-DEC-11 12.00.00.000 AM
Amt of Original Loan        : 120800
Loan Number Step 1          :
Loan Number Step 2          :
Loan Reset Frequency        :
Loan Type                   : 1st Lien
Loan Details                : Fixed Rate
Loan Term                   : 30 Year
Loan Modification           : No Modification
Days Delinquent             : Other
Borrower's Name             : Christine Whipple
Address                     : 59 County Route 45
                              Parish 13131
Borrower's Phone No         :
Filing Status               : Step 1 Completed

Sincerely,

New York State Department of Financial Services
Case 5:19-cv-01201-GLS-ATB Document 1-1 Filed 09/26/19 Page 1 of 2
JS 44 Reverse (Rev 06/17)   Case 5:19-cv-01201-GLS-ATB Document 1-1 Filed 09/26/19 Page 2 of 2
                    INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                              Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)   Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
        only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
        then the official, giving both name and title.
  (b)   County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
        time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
        condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)   Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
        in this section "(see attachment)".

II.     Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
        in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
        United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
        United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
        Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
        to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
        precedence, and box 1 or 2 should be marked.
        Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
        citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
        cases.)

III.    Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
        section for each principal party.

IV.     Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
        that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.      Origin. Place an "X" in one of the seven boxes.
        Original Proceedings. (1) Cases which originate in the United States district courts.
        Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
        When the petition for removal is granted, check this box.
        Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
        date.
        Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
        Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
        multidistrict litigation transfers.
        Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
        Section 1407.
        Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
        PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
        changes in statue.

VI.     Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
        statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.    Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
        Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
        Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
